Citation Nr: 0933376	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to 
March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified at a Board hearing 
held at the RO in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends are related to a 
combination of an injury to his left eardrum in service and 
his exposure to aircraft noise in service.  In this regard, 
he has testified that in service his barracks and hospital 
where very near a flight line.  

The record includes the Veteran's service treatment records 
which show the Veteran suffered an injury to his left ear 
drum in October 1967.  This was followed by audiological 
testing, including audiological testing at the Veteran's 
service separation examination in January 1968.  At a 
September 2007 VA audiology examination, the VA examiner 
reviewed the Veteran's service treatment records and said the 
Veteran's hearing was within normal limits at the separation 
examination.  In September 2007 the VA audiologist diagnosed 
the Veteran as having sensorineural hearing loss and tinnitus 
and provided an opinion that it is less likely than not that 
the hearing loss and tinnitus are related to perforation, 
left ear.  There is no indication that the examiner provided 
an opinion concerning the relationship, if any, of the 
Veteran's hearing loss and/or tinnitus to noise exposure in 
service.  

At the December 2008 hearing, the Veteran submitted Internet 
articles concerning the characteristics and causes of 
tinnitus without a waiver of RO consideration of that 
evidence.  In addition, after the hearing, the RO forwarded 
to the Board a December 2008 letter from the Veteran's 
otolaryngologist, Michael Ditkoff, M.D., who noted the 
Veteran's history of tympanic membrane perforation in service 
in approximately 1966 and prolonged exposure to aircraft 
engines during his time in service.  The physician stated it 
is his opinion that it is as likely as not that the Veteran's 
current bilateral hearing loss and tinnitus is related to 
this exposure in the Air Force or possibly from the trauma to 
his eardrum causing perforation.  Dr. Ditkoff did not state 
whether he reviewed the Veteran's service treatment records 
including the separation examination report.  The Veteran has 
not waived RO consideration of December 2008 letter from Dr. 
Ditkoff.  See 38 C.F.R. § 20.1304 (2008).  

In view of the essentially conflicting medical opinions 
regarding the relationship of the Veteran's bilateral hearing 
loss and tinnitus to ear drum injury in service and the 
absence of a VA medical opinion as to the relationship of the 
Veteran's current disability to noise exposure in service, it 
is the judgment of the Board that an additional VA 
examination and medical opinion would facilitate its decision 
in this case.  Further, this will allow initial consideration 
by the agency of original jurisdiction of the evidence 
submitted after certification of the appeal to the Board but 
without waiver of RO consideration.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA medical records for the 
Veteran, including any audiology 
consultation reports, dated from 
September 2007 to the present.  

2.  Arrange for a VA audiology 
examination of the Veteran to determine 
the nature and etiology of any bilateral 
hearing loss and tinnitus.  All indicated 
studies should be performed.  After 
examination of the Veteran and review of 
the record including service treatment 
records, and accepting as true the 
Veteran's statements that he was exposed 
to aircraft engine noise near his 
barracks and near the hospital where he 
worked in service, the audiologist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
bilateral hearing loss had its onset in 
service or is causally related to service 
or any incident of service, including 
exposure to aircraft engine noise and/or 
left ear injury.  In addition, and again 
accepting as true the Veteran's 
statements that he was exposed to 
aircraft engine noise, the audiologist 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
the Veteran's tinnitus had its onset in 
service or is causally related to service 
or any incident of service, including 
exposure to aircraft engine noise and/or 
left ear injury.  

The audiologist should provide an 
explanation of the rationale for any 
opinions.  

The claims file must be provided to the 
audiologist and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
entitlement to service connection for 
tinnitus.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case that addresses all evidence added to 
the record since the January 2008 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




